Citation Nr: 0924657	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  06-30 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as ankylosing spondylitis. 

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities. 

3.  Entitlement to a rating in excess of 30 percent for 
generalized anxiety disorder, prior to February 1, 2007. 

4.  Entitlement to a rating in excess of 50 percent for 
generalized anxiety disorder, from February 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from August 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2005 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
denied the Veteran's claims of entitlement to a rating in 
excess of 30 percent for generalized anxiety disorder (GAD), 
service connection for ankylosing spondylitis, and peripheral 
neuropathy of the lower extremities.  The Veteran perfected a 
timely appeal to the decision.  

Subsequently, in March 2007, the RO increased the evaluation 
for the Veteran's generalized anxiety disorder (GAD) from 30 
percent to 50 percent, effective February 1, 2007.  That, 
however, is not the highest possible rating, so the appeal 
continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  A 
supplemental statement of the case (SSOC) was issued in March 
2007.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).  


FINDINGS OF FACT

1.  A low back disorder was not manifested in service; 
ankylosing spondylitis was not manifested in the first 
postservice year; a lumbar disorder is not attributed to 
service.  

2.  Peripheral neuropathy of the lower extremities was not 
manifest during service, or within one year of discharge, and 
is not attributable to service.  

3.  Throughout the appeal period, the Veteran's GAD has been 
manifested by ongoing symptoms of anxiety, intrusive 
thoughts, insomnia, impaired speech, impaired memory, poor 
concentration, impaired judgment and insight, and global 
assessment of functioning scores ranging from 45 to 49.  The 
Veteran's GAD is totally incapacitating.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service, and ankylosing spondylitis may not be 
presumed to have been incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).  

2.  Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).  

3.  The criteria are met for a 100 percent disability rating 
for GAD throughout the appeal period.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.130, Diagnostic Code 9400 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in August 2005 from the RO to the Veteran which 
was issued prior to the RO decision in December 2005.  That 
letter informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The Veteran was also asked to submit 
evidence and/or information in his possession to the RO.  


The Board finds that the content of the above-noted letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  The Veteran was 
also afforded a VA compensation examination in February 2007.  
In addition, the August 2006 SOC, the January 2007 SSOC, and 
the March 2007 SSOC provided the Veteran with an additional 
60 days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  It also appears that all obtainable evidence 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the Veteran in proceeding with the present 
decision, since the Veteran was informed of the provisions of 
Dingess in April 2006.  

In the April 2006 letter, the Veteran was informed that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  The 
April 2006 letter also indicated that, in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  Therefore, the Veteran has been provided with 
all necessary notice regarding his claim for an increased 
evaluation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issues decided 
herein is absent from the record.  With regard to his service 
connection claims, the Veteran has not been afforded an 
examination on those issues.  However, a review of the 
Veteran's service records contains no evidence of a low back 
disorder or a neurologic disorder involving the lower 
extremities.  In addition, the Veteran has provided no 
information regarding the etiology of these disorders.  
Therefore, it is not necessary for VA to schedule the Veteran 
for examinations on these issues.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Veteran has been afforded 
examinations on the service-connected issue decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
was afforded examinations in September 2005 and February 
2007.  Both examinations were conducted by a medical doctor.  
The reports reflect that the examiners solicited symptoms 
from the Veteran, examined the Veteran, and provided a 
diagnosis consistent with the record.  Therefore, these 
examinations are adequate.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to service connection for 
ankylosing spondylitis, service connection for peripheral 
neuropathy of the lower extremities, and entitlement to an 
increased rating for GAD, given that he has been provided all 
the criteria necessary for establishing service connection 
and higher ratings, and considering that the Veteran is 
represented by a highly qualified Veterans service 
organization, we find that there has been essential fairness.  


II.  Factual Background.

The Veteran served on active duty from August 1942 to 
November 1945.  The enlistment examination was negative for 
any complaints or findings of a back disorder or a 
neurological disorder; clinical evaluation of the joints was 
normal, and a neurological evaluation was also normal.  The 
service treatment records do not reflect any complaints of or 
treatment for a back disorder, or a neurological disorder 
involving the lower extremities.  On the occasion of his 
separation examination in November 1945, the Veteran reported 
a history of nervousness; he was diagnosed with tension 
state, chronic, mild.  The Veteran did not report any 
problems with his back or lower extremities; clinical 
evaluation of the musculoskeletal system and the lower 
extremities was normal.  

By a rating action in May 1951, the RO granted service 
connection for anxiety state, moderate, evaluated as 10 
percent disabling from March 15, 1951.  

A May 1951 VA examination disclosed no musculoskeletal 
disease.  VA examination reports in May 1952 and May 1956 
were negative for any complaints or findings of a back 
disorder, including ankylosing spondylitis, or a neurological 
disorder involving the lower extremities.  Specifically, in 
May 1952, there was a report of no arthritis disability.  

Of record are private treatment reports from East Texas 
Medical Center and Dr. William Milawski, dated from May 1998 
through May 2001.  These records show that the Veteran 
received treatment for complaints of back pain with radiating 
pain into the lower extremities, primarily his right leg.  
The Veteran was seen in April 1999 with a one week history of 
recurring back pain with radiation into his right leg; he 
reported a similar bout of this a number of years ago, which 
was treated with chiropractic care.  The pertinent diagnosis 
was low back pain, suspected radiculopathy.  In September 
1999, the Veteran was seen for evaluation of complaints of 
pain in the sacroiliac area and the right hip radiating down 
the right leg.  The Veteran also reported some minor swelling 
of both feet by the end of the day.  The pertinent diagnoses 
were back pain and questionable radiculopathy.  When seen in 
October 1999, it was noted that the Veteran continued to have 
significant pain in the back with radiculopathy; the 
diagnoses were lumbar disc disease and radiculopathy.  

In a treatment report, dated in August 2000, Dr. William 
Milawski noted that the Veteran underwent a lumbar 
laminectomy in November 1999; however, the Veteran continued 
to have a neuropathy in his right leg which was described as 
moderately distressing.  The pertinent diagnosis was 
peripheral neuropathy post discotomy.  Another treatment 
report, dated in November 2000, reflects a diagnosis of 
chronic low back syndrome with suspected radiculopathy.  

On the occasion of a VA examination in October 2001, the 
Veteran indicated that his anxiety symptoms had gradually 
worsened over the last 15 years.  He reported getting anxious 
for two to three days at a time "every now and then."  It 
was noted that the Veteran had been retired for the last 15 
years; however, he reported significant social impairment due 
to familial tremor.  The Veteran denied any treatment for 
anxiety.  The Veteran reported occasional depression, but 
denied significant neurovegetative symptoms; he stated that 
his mood at present was "pretty good."  He denied nay 
history of or current suicidal or homicidal ideations.  The 
Veteran was alert and fully oriented.  No impairment of 
thought process or communications was noted.  No delusions, 
hallucinations or inappropriate behaviors.  No suicidal or 
homicidal ideations, thoughts, plans or intents were noted.  
No memory loss was reported.  No obsessive or ritualistic 
behavior was observed.  The diagnosis was GAD; the examiner 
assigned a GAF score of 61.  

The Veteran's claim for service connection for a back 
disorder and peripheral neuropathy, and increased rating for 
GAD was received in August 2005.  Submitted in support of his 
claim were private treatment reports dated from January 2003 
through November 2003.  During a clinical visit in April 
2003, it was noted that his major complaint was the tremor 
and the peripheral neuropathy.  The assessment was peripheral 
neuropathy.  A June 2004 treatment report from Dr. Vierkant 
reported diagnoses of low back pain with severe degenerative 
changes of the back and peripheral neuropathy.  In that 
treatment report, Dr. Vierkant noted that the Veteran 
underwent a mini-mental examination and he scored 25 out of 
30.  

Of record is a statement of attending physician from Dr. 
Matthew A. Vierkant, dated in August 2005, indicating that 
the Veteran was seen for complaints of low back pain 
radiating into the legs; he also noted that presence of 
peripheral neuropathy.  The pertinent diagnosis was chronic 
low back pain with ankylosing spondylitis.  

The Veteran was afforded a VA examination in September 2005.  
At that time, the Veteran described his relationship with his 
wife, his children, and church members in a positive fashion.  
It was noted that he worries daily and constantly; he noted 
that 2 out of 30 days, his anxiety is severe.  Associated 
symptoms were restlessness, poor concentration, fatigue, and 
muscle tension.  The Veteran indicated that his anxiety gets 
better when keeps busy.  He stated that he worries a lot and 
he has some memory difficulties.  On examination, the 
examiner observed that the Veteran was casually dressed with 
good grooming and hygiene.  Speech was normal.  Eye contact 
was normal.  Attitude was cooperative and pleasant.  Thought 
process was logical and goal directed with intact 
associations.  Thought content was without suicidal or 
homicidal ideations.  Insight and judgment were good.  
Cognition was grossly normal.  No impairment of thought 
process, no delusions, and no hallucinations were noted.  No 
inappropriate behavior was cited.  No suicidal or homicidal 
thoughts, ideations, plans or intent was noted.  He was fully 
oriented.  No memory loss was noted.  No obsessive or 
ritualistic behavior was noted.  Speech was normal.  Mood was 
all right, and affect was euthymic.  The Veteran did not 
appear to suffer from worthlessness or guilt.  He had poor 
energy and concentration.  Psychomotor activity was normal.  
No impairment of sleep or impulse control.  The diagnosis was 
GAD, and a GAF score of 49 was assigned.  

Another VA examination was conducted in February 2007.  At 
that time, the Veteran reported memory problems.  He was 
neatly groomed and appropriately dressed.  His speech was 
slow, but he was cooperative, friendly and relaxed.  Affect 
was blunted.  He described his mood as "pretty low."  He 
was intact to person and place, but he was not oriented to 
the date.  There was paucity of ideas; however, thought 
content was unremarkable.  No delusions were noted.  Judgment 
and insight were poor.  The examiner explained that the 
Veteran does not understand that he has a problem or the 
outcome of his behavior.  The Veteran reported middle 
insomnia.  No delusions or hallucinations were noted.  No 
panic attacks were reported.  No suicidal or homicidal 
thoughts were reported.  Impulse control was fair.  Remote 
memory was severely impaired, and recent memory was 
moderately impaired.  He evidenced attention and 
concentration difficulties.  The examiner noted that the 
Veteran was unable to manage a checking or saving account; 
his memory problems appear to interfere with his ability to 
financially manage a household.  The pertinent diagnoses were 
GAD; and dementia, Alzheimer's type, provisional.  The 
examiner stated that the clinical picture was too convoluted 
to separate out signs and symptoms of the above diagnoses.  
The examiner assigned a GAF score of 45.  The examiner stated 
that the Veteran would not be able to mentally function in 
the work setting due to the memory, judgment and insight 
difficulties.  


III.  Legal analysis-Service connection.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 
557 F.3d 1362 (2009).  

In addition, the law provides that, where a Veteran served 
ninety days or more of active service and organic diseases of 
the nervous system or arthritis become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

A.  Back disorder.

After a careful review of the evidence of record the Board 
finds that the preponderance of the evidence is against a 
finding of service connection for low back disorder, 
diagnosed as ankylosing spondylitis.  

The service treatment records are completely silent for any 
complaints of or treatment for a low back disorder.  The 
separation physical, in November 1945, noted the Veteran's 
spine and musculoskeletal system as normal.  Similarly, 
pathology was not identified during VA examinations in 1951 
and 1952.  The first objective clinical documentation of the 
onset of a chronic lumbosacral spine disorder is dated in 
1999, years after service separation; in fact, in October 
1999, the Veteran was diagnosed with lumbar disc disease.  
The Veteran was diagnosed with ankylosing spondylitis in 
August 2005.  The Board must note the lapse of many years 
between the Veteran's separation from service and the first 
treatment for his low back disorder.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  In addition, while the Veteran has a 
current diagnosis of radicular low back pain with ankylosing 
spondylitis, there is no reliable evidence indicating that 
there is a relationship between the Veteran's current low 
back disorder and active service.  The Veteran has not 
submitted any competent evidence of a nexus to service.  In 
fact, it does not appear that the Veteran is claiming he hurt 
his back during service or that he has had continuity of 
symptomatology since service.  Therefore, the Board finds 
that there is no competent evidence that the Veteran's low 
back pain with ankylosing spondylitis was incurred in or 
aggravated by service and service connection is denied.  

To the extent that the Veteran asserts that his back 
disability is attributable to service, there is a remarkable 
lack of corroborative evidence.  (See Buchanan v. Nicholson, 
451 F.3d 1331 (2006), the absence of medical evidence may be 
considered.)  He is competent to report symptomatology and 
when it occurred.  The Court has noted that symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology.  However, the Court has also noted that in a 
merits context the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  In this case, any assertions 
of symptoms during service and thereafter are in conflict 
with the normal clinical findings during service and the 
Veteran's specific denial of pertinent history during 
service, and the normal findings in 1951 and 1952.  Here, the 
Board is not presented with a mere absence of contemporaneous 
records.  Rather, the Board is presented with normal findings 
and the Veteran's specific denial of pertinent history.  See 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence); Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative evidence" 
could be considered in weighing the evidence).  The Board 
also notes that when seen in April 1999, the Veteran reported 
a one week history of recurring back pain with radiation into 
the right leg; although he reported a similar bout of this a 
number of years ago, he did not report an in-service history.  
The Board considers the Veteran's April 1999 report, made for 
the purpose of treatment, to be a more accurate history.  See 
Buchanan.  

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the  
Veteran's claim of entitlement to service connection for a 
low back disorder, claimed as ankylosing spondylitis, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002); see also 38 C.F.R. § 3.102 (2008).  

B.  Peripheral neuropathy.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
Service connection for an organic disease of the nervous 
system may be granted if manifest within one year of 
separation from service.  After careful review of the 
evidentiary record, the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
peripheral neuropathy of the lower extremities.  
Significantly, the STRs are completely unremarkable for any 
diagnosis of, or treatment for peripheral neuropathy.  At the 
time of his separation examination in November 1945, the 
neurologic system was objectively normal and he denied 
neuritis and paralysis.  In this case, there is no indication 
that the Veteran had any symptoms of peripheral neuropathy 
until many years after service.  In fact, the first 
documentation of the onset of peripheral neuropathy is dated 
in 1999, years after service separation; in fact, in October 
1999, the Veteran was diagnosed with lumbar disc disease and 
radiculopathy.  He was diagnosed with peripheral neuropathy 
in August 2000.  Moreover, although there is medical evidence 
that the Veteran has a current disability, peripheral 
neuropathy of the lower extremities, there is no competent 
evidence of a nexus between the Veteran's service and his 
current peripheral neuropathy.  

To the extent that the Veteran has asserted that his 
neurologic manifestations are attributable to service, there 
is a remarkable lack of corroborative evidence.  (See 
Buchanan v. Nicholson, 451 F.3d 1331 (2006), the absence of 
medical evidence may be considered.).  In this regard, at his 
separation examination in November 1945, the neurologic 
system was objectively normal and he denied neuritis and 
paralysis.  The Board concludes that the normal separation 
examination is more probative than the Veteran's assertions 
of onset and continuity.  The Board also notes that the 
Veteran filed a claim for malaria in 1951, but not a 
neurologic impairment.  His failure to speak when otherwise 
speaking constitutes negative evidence.  See Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  The Board also notes that when seen in April 
1999, the Veteran reported a one week history of recurring 
back pain with radiation into the right leg; although he 
reported a similar bout of this a number of years ago, he did 
not report an in-service history.  The Board considers the 
Veteran's April 1999 report, made for the purpose of 
treatment, to be a more accurate history.  See Buchanan.  
Furthermore, it is noteworthy that, an August 2000 progress 
note reflects a diagnosis of peripheral neuropathy post 
discotomy; this treatment report attributes the Veteran's 
peripheral neuropathy to his lumbar disc disease rather than 
an inservice injury or disease.  Such opinion is also 
consistent with the normal separation examination and the 
absence of documented evidence of peripheral neuropathy 
within decades of service; the opinion is probative.  

In sum, the Board concludes that peripheral neuropathy of the 
lower extremities was not manifested during service or within 
one year of separation.  As noted above, peripheral 
neuropathy was not manifested until decades after his 
discharge from service.  This intervening lapse of many years 
between his separation from military service and the first 
manifestation for this claimed disorder is probative evidence 
against his claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Additionally, the overall evidence of 
record fails to establish a link between the Veteran's 
peripheral neuropathy of the lower extremities and his period 
of military service.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against service connection 
for peripheral neuropathy of the lower extremities.  When, as 
here, the preponderance of the evidence is against the claim, 
the benefit-of-the- doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


IV.  Legal Analysis-I/R GAD.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2008); 38 C.F.R. Part 4 (2008).  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 
(2008).  In addition, a disability rating may require re-
evaluation in accordance with changes in a Veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1 
(2008).  Finally, in cases where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  The RO has assigned a staged rating.  
However, in this case, the Board concludes that during the 
course of the appeal, the Veteran's disability has not 
significantly changed.  Therefore, the Board disagrees with 
the staged rating and concludes that a uniform rating is 
warranted.  

The Secretary, acting within his authority to "adopt and 
apply a schedule of ratings," chose to create one general 
rating formula for mental disorders.  38 U.S.C. § 1155; see 
38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one 
general formula to be used in rating more than 30 mental 
disorders, there can be no doubt that the Secretary 
anticipated that any list of symptoms justifying a particular 
rating would in many situations be either under- or over-
inclusive. The Secretary's use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to 
the severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms, 
particular to each  Veteran and disorder, and the effect of 
those symptoms on the claimant's social and work situation.  
This construction is not inconsistent with Cohen v. Brown, 10 
Vet. App. 128 (1997).  The evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV.  See38 C.F.R. § 4.126 (2008).  If the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

The Veteran's psychiatric disorder, diagnosed as generalized 
anxiety disorder, has been rated under Diagnostic Code 9400, 
as 30 percent disabling, effective prior to February 1, 2007, 
and as 50 percent disabling, effective from February 1, 2007.  
See 38 C.F.R. § 4.130.  Pursuant to the General Rating 
Formula for Mental Disorder:

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  Id.  

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  This is more commonly 
referred to as DSM-IV.  A GAF of 21 to 30 is defined as 
behavior considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriate, suicidal preoccupation) or an inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home or friends).  A GAF of 31 to 40 is indicative of 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or any 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school).  A GAF of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A GAF of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

In applying the above criteria, the Board notes that when it 
is not possible to separate the effects of the service- 
connected disability from a nonservice-connected disability, 
such signs and symptoms shall be attributed to the service- 
connected disability.  See 38 C.F.R. § 3.102 (2008); 
Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.)  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2007).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.3 (2007).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

Upon review of the evidence of record, the Board finds that 
throughout the appeal period, the Veteran's GAD is most 
appropriately evaluated as 100 percent disabling.  In this 
regard, the Board notes that the evidence of record reveals 
ongoing anxiety, intrusive thoughts, impaired memory, 
impairment in concentration, impaired judgment and insight.  
The Board finds the Veteran's statement that the symptoms of 
his disability fluctuates during the course of a month to be 
credible.  In this regard, it is possible that he was in a 
better state the day of the September 2005 examination that 
when he was examined in February 2007.  It is clear that 
neither examiner believed that there was a significant in the 
impairment caused by the Veteran's GAD; this is manifested by 
the GAF scores assigned, with a 49 being assigned in 
September 2005 and a 45 assigned in February 2007.  The 
record reflects clear evidence of significant impairment of 
concentration, impaired memory, impaired speech, as well as 
poor insight and judgment.  Moreover, following the VA 
examination in February 2007, the examiner noted that the 
Veteran was unable to manage a checking or saving account; 
his memory problems appear to interfere with his ability to 
financially manage a household.  The pertinent diagnoses were 
GAD; and dementia, Alzheimer's type, provisional.  The 
examiner assigned a GAF score of 45.  The examiner stated 
that the Veteran would not be able to mentally function in 
the work setting due to the memory, judgment and insight 
difficulties.  The examiner stated that the clinical picture 
was too convoluted to separate out signs and symptoms of the 
above diagnoses.  Since the examiner could not distinguish 
between the symptoms caused by the different psychiatric 
disorders, we may not.  See Mittleiter, Supra.  In light of 
the foregoing, the Board concludes that the Veteran's GAD is 
most appropriately evaluated as 100 percent disabling.  

The Board observes that the GAF scores have been 45 and 49, 
both of which reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  
Although the Veteran reported a positive relationship with 
his family and friends, the Board again notes that the 
examiner stated that the Veteran would not be able to 
mentally function in the work setting due to the memory, 
judgment and insight difficulties.  As previously noted, it 
is not necessary that all of the particular symptoms 
described in the rating criteria for a particular degree of 
disability be present, and it is evident from the medical 
evidence that the level of impairment more nearly 
approximates a 100 percent evaluation.  Mauerhan, 16 Vet. 
App. at 442.  In summary, the record reflects total 
disability.  Based on the foregoing, the Board finds that the 
level of severity of the Veteran's GAD has been 100 percent 
disabling throughout the appeal period.  See 38 C.F.R. 
§§ 4.7, 4.126, 4.130, Diagnostic Code 9400 (2008).  


ORDER

Service connection for a low back disorder, claimed as 
ankylosing spondylitis, is denied.  

Service connection for peripheral neuropathy of the lower 
extremities is denied.  

Entitlement to a 100 percent disability rating for GAD is 
granted subject to the laws and regulations governing the 
payment of monetary benefits.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


